90 S.E.2d 382 (1955)
243 N.C. 171
Seaborne HOLMES
v.
Bannie SANDERS and Martha Sanders.
No. 522.
Supreme Court of North Carolina.
November 23, 1955.
Canaday & Canaday, Smithfield, for plaintiff appellant.
Wellons & Wellons, Smithfield, for defendants appellees.
PER CURIAM.
Upon the facts found by the court, supported by sufficient competent evidence, the judgment from which appeal is taken is accordant with the well settled principle in North Carolina that in matters pertaining to their custody, the welfare of children is "the polar star by which the discretion of the courts is to be guided," In re Lewis, 88 N.C. 31; Finley v. Sapp, 238 N.C. 114, 76 S.E.2d 350, and cases cited. See also Atkinson v. Downing, 175 N.C. 244, 95 S.E. 487, where custody of a child awarded to a grandparent was not disturbed on appeal.
Affirmed.